[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit


No. 00-2483

                  JOSE JIMENEZ COLON ET AL.,

                    Plaintiffs, Appellants,

                              v.

                   BLACK & DECKER (PR) LLC,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                            Before

                    Selya, Lynch and Lipez,

                        Circuit Judges.


     Peter Díaz Santiago, with whom Woods & Woods was on brief,
for appellants.
     Carl Schuster, with whom María Santiago Ramos and Schuster,
Usera, Aguilló & Santiago LLP were on brief, for appellee.




                         June 13, 2001
           Per Curiam.     In this case, the principal plaintiff, a

former managerial employee who ostensibly lost his post with

Black & Decker (PR) as part of a reduction in force, claims that

his age was the real reason behind his ouster.                 The plaintiffs

— the former employee, his wife, and their conjugal partnership

— sued under, inter alia, the Age Discrimination in Employment

Act, 29 U.S.C. § 621 et seq., and in due course, the employer

moved   for   summary   judgment,    Fed.    R.   Civ.    P.    56(c).    The

plaintiffs failed to file an opposition.               The district court

nonetheless studied the matter, wrote a thoughtful opinion, and

granted the motion for brevis disposition.               Jimenez Colon v.

Black & Decker (PR) LLC, Civ. No. 99-1871 (D.P.R. Aug. 9, 2000).

           Shortly thereafter, the plaintiffs filed a motion for

relief from judgment, Fed. R. Civ. P. 60(b), in which they

invoked   subsection    (1)   of   the    rule   and   claimed    that   their

failure to oppose the summary judgment motion resulted from

excusable neglect.      They averred that they (mistakenly) believed

that they had filed a motion to reopen discovery — the motion

had, in fact, been filed in a different case — and that this

motion would have assured deferral of any consideration of

summary judgment.       The defendant objected to the Rule 60(b)

motion.




                                    -3-
           The district court wrote a second opinion, finding

neglect,     but   also   finding     an    absence   of   excusatory

circumstances.     Jimenez Colon v. Black & Decker (PR) LLC, Civ.

No. 99-1871 (D.P.R. Oct. 3, 2000).         For that reason, the court

refused to set aside its earlier judgment.       See id.   This appeal

ensued.    In it, the plaintiffs challenge only the court's denial

of their Rule 60(b) motion.

           We need not tarry.       We previously have acknowledged

that when a trial judge adroitly takes the measure of a case,

applies correct legal standards, and formulates a convincing

rationale, "an appellate court should refrain from writing at

length to no other end than to hear its own words resonate."

Lawton v. State Mut. Life Assur. Co., 101 F.3d 218, 220 (1st

Cir. 1996); accord Cruz-Ramos v. Puerto Rico Sun Oil Co., 202

F.3d 381, 383 (1st Cir. 2000); Ayala v. Union de Tronquistas,

Local 901, 74 F.3d 344, 345 (1st Cir. 1996); Holders Capital

Corp. v. California Union Ins. Co. (In re San Juan Dupont Plaza

Hotel Fire Litig.), 989 F.2d 36, 38 (1st Cir. 1993).          This is

such an instance.    The district court's lucid opinion refusing

to relieve the plaintiffs from the judgment is unimpugnable.

Consequently, we affirm the judgment below substantially on the

basis of that opinion.




                                -4-
           We add only a few brief comments.        First, contrary to

the plaintiffs' importunings, the district court followed the

appropriate    legal   regime,   see    Pioneer   Inv.   Servs.   Co.   v.

Brunswick Assocs. Ltd. P'shp, 507 U.S. 380, 393-94 (1993);

Mirpuri v. ACT Mfg., Inc., 212 F.3d 624, 630-31 (1st Cir. 2000),

and, for aught that appears, applied that regime in a sensible

fashion.   Second, given the many shortcomings in the plaintiffs'

position — they took a lackadaisical approach toward discovery;

sat for several weeks on the documents that they now say justify

further discovery; filed nothing within the allotted period for

responding to the defendant's summary judgment motion; and, when

they belatedly prepared the motion to reopen discovery, failed

to file it in the papers of this case — we scarcely can fault

the district court's conclusion that the plaintiffs' neglect was

inexcusable.

           If more were needed — and we doubt that it is — the

standard of review applicable to the denial of a motion which

invokes Rule 60(b)(1) is for abuse of discretion.             Lepore v.

Vidockler, 792 F.2d 272, 273-74 (1st Cir. 1986).          In this area,

the scope of the court's discretion is considerable.              Even if

one concedes, favorably to the plaintiffs, that a factfinder

might consider their neglect pardonable, there is nothing in the

record that either compels such a finding or that undermines the


                                  -5-
district court's contrary assessment.      There was, therefore, no

abuse of the court's wide discretion.

            We need go no further.    The plaintiffs have not shown

an entitlement to relief from the judgment.      The order appealed

from is, therefore, affirmed.



Affirmed.




                                -6-